         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

LAVONNE ANGELA HUTCHINSON LIPFORD,

            Plaintiff,

v.                                    Case No. 1:17cv260-MW/GRJ

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

          Defendant.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 22, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 25. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

decision of the Commissioner is AFFIRMED. Plaintiff’s request for oral argument

is DENIED.” The Clerk shall close the file.

      SO ORDERED on February 20, 2019.

                                      s/Mark E. Walker               ____
                                      Chief United States District Judge
